Case 3:19-cr-00083-M Document 339 Filed 06/29/21 Pagei1of2 PagelD 3927

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA,
v. | Case Number: 3:19-CR-00083-M
RUEL M. HAMILTON, |
Defendant.
VERDICT OF THE JURY

 

COUNT 1

Conspiracy to Commit Bribery Concerning Programs Receiving Federal Funds
(Violation of 18 United States Code § 371)

We, the jury find the Defendant Ruel Hamilton: C 4 ity
“Guilty” or tNot Guilty”

COUNT 2

Bribery Concerning a Local Government Receiving Federal Benefits,
as to Carolyn Davis
(Violation of 18 United States Code § 666(a)(2))

 

We, the jury find the Defendant Ruei Hamilton: (Zu \ ity
“Guilty” or “Not Guilty”

 
Case 3:19-cr-00083-M Document 339 Filed 06/29/21 Page2of2 PagelD 3928

COUNT 3

Bribery Concerning a Local Government Receiving Federal Benefits,
as to Dwaine Caraway
(Violation of 18 United States Code § 666(a)(2))

We, the jury find the Defendant Ruel Hamilton: Gu: | TY
“Guilty” or “Not Guilty”

 

COUNT 4

Use of Interstate Facility to Commit a Travel Act Violation
(Violation of 18 U.S.C. § £952(a)(3))

We, the jury find the Defendant Ruel Hamilton: Not Gu | | +4
“Guilty” or “Not Guilty”

 

Dated: June 24 , 2021.

 

PRESIDING JUROR

 

 

 
